DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 24th, 2022 has been entered. Claims 1-5 remain pending. Claims 1 and 4-5 are amended. Claim 6 is canceled. Claim 7 is newly added.
Applicant’s amendments to the Claims and Specification have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 24th, 2022. However, new claim objections are set forth below for the amended claims.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities: “orthongonally” should read “orthogonally”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2013/0020433 A1) in view of Barmichev et al. (US 9,868,540).

Regarding claim 1, Hoisington teaches an aircraft (Fig. 4) comprising: a main wing (Fig. 4, “wing”, 404); a mounted object (Fig. 4, “propulsor”, 402) mounted to the main wing (Fig. 4 shows “propulsor” 402 mounted to “wing” 404); and a connecting structure for connecting the main wing and the mounted object (Fig. 4, “engine pylon”, 426), wherein the connecting structure includes a pylon (Fig. 4, “engine pylon”, 426) that is provided to extend in a yaw axis direction of the aircraft from the main wing (Fig. 4 shows “pylon” 426 is perpendicular the “wing” 404) and connects the main wing and a directly upper portion of the mounted object to support the mounted object (Fig. 4 shows “pylon” 426 extending from “wing” 404 to the top of the “propulsor” 402), and a support rod (Fig. 4, “lateral strut”, 410) that is provided to extend from a position closer to a tip side of the main wing than the pylon (Fig 4 shows “lateral strut” 410 connected to “wing” 404 closer than “pylon” 426) toward a mounted object side located on a base end side of the main wing (Fig. 4 shows “lateral strut” 410 extends from tip side of the “wing” 404 towards the “propulsor” 402 and base side of “wing” 404) and connects the main wing and the mounted object (Fig. 4 shows “lateral strut” 410 is , and a truss structure is formed by the main wing, the pylon, and the support rod (“The propulsor 402 is positioned in relation to the wing 404, the fuselage 406, the lower strut 408, the lateral strut 410, and the jury strut 412”, para. [0051]) and a reinforcement member (Fig. 4, “jury strut”, 412) between the pylon and the support rod (Figs. 4 & 12, see, in particular, direct connection between “pylon” 426 and “lateral strut” 410 and “jury strut” 412 between the connection between the “wing” 404 & “lateral strut” 410 and the connection between the “pylon” 426 and “lateral strut” 410), and the mounted object is an engine (Fig. 4, “propulsor”, 402; shown as an aircraft/propeller engine).
Hoisington does not expressly disclose the reinforcement member in the mounted object. 
However, in an analogous aircraft mount art, Barmichev teaches the reinforcement member (Fig. 1A, “structural frame”, 36) in the mounted object (Fig. 1A, “engine”, 20; Fig. 1A shows “structural frame” 36 inside “engine” 20; “The engine 20 has a structural frame 36 (depicted only schematically) by which the engine 20 is supported on both the support strut 24 and the right fuselage support bridge 28”, Col. 4, Lines 34-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoisington to further include the reinforcement member in the mounted object, as taught by Barmichev, to avoid putting the engine nacelles under load and stress by providing the engine mounting points to a structural frame or supporting structure which will isolate the engine nacelles from loads and stresses. Thereby providing less of a chance of the engine nacelles breaking at the mounts.
 
Regarding claim 3, Hoisington as modified by Barmichev teaches the aircraft according to claim 1. Further, Hoisington teaches wherein the support rod (Fig. 4, “lateral strut”, 410) is connected to a leading edge side of the main wing (Fig. 4, “wing”, 404; note leading edge of wing and top/leading edge of the lateral strut shown directly connected to one another).

Regarding claim 4, Hoisington as modified by Barmichev teaches the aircraft according to claim 1. Further, Hoisington teaches wherein in a cross section taken orthongonally to an extending direction (Fig. 4, cross section of “airfoil” 428) of the support rod, a length of the support rod in a direction connecting a front side and a rear edge side of the support rod (Fig. 4, length/width of “lateral strut” 410 from the leading edge to the trailing edge of “wing” 404) is longer than a length in a direction connecting an upper surface side and a lower surface side (Fig. 4 shows “lateral strut” 410 is longer from the leading edge to the trailing edge of “wing” 404 than the upper surface to lower surface length of “airfoil” 428 or “wing” 404).

Regarding claim 5, Hoisington as modified by Barmichev teaches the aircraft according to claim 4. Further, Hoisington teaches wherein the support rod (Fig. 4, “lateral strut”, 410) has an airfoil shape (Fig. 4 shown having a similar shape to “wing” 404; additionally, the struts shape providing favorable flow is further discussed in Para. [0051]: “The propulsor 402 is positioned in relation to the wing 404, the fuselage 406, the lower strut 408, the lateral strut 410, and the jury strut 412 such that the propulsor 402 is in a region of a flow field (flow field region) with reduced velocity such as a reduced velocity flow field region 502 (FIG. 5)”) in the cross section taken orthongonally to the extending direction (Fig. 4 shows “lateral strut” 410 cross-section is along the plane of “airfoil” 428 orthogonal the extending direction, from the leading edge to the trailing edge).

Regarding claim 7, Hoisington as modified by Barmichev teaches the aircraft according to claim 1. Further, Barmichev teaches wherein the reinforcement member (Fig. 1A, “structural frame”, 36) is along an outer periphery of the mounted object (Fig. 1-1A, “engine”, 20; Fig. 1 shows the “support strut” 24 and the “fuselage support bridges” 28 attached to “engine” 20 along the outer periphery; “The engine 20 has a structural frame 36 (depicted only schematically) by which the engine 20 is supported on both the support strut 24 and the right fuselage support bridge 28”, Col. 4, Lines 34-37; thus the “structural frame” 36 must be located at and be attach to the “support strut” 24 and the “fuselage support bridges” 28 at the outer periphery) from a directly upper portion of the mounted object to an outer side portion (Figs. 2-3 shows a front view of the aircraft and shows the “fuselage support bridges” 28/128/228 attached to an outer side of “engine” 20/120’/220’ at the upper portion or half of “engine” 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoisington as modified by Barmichev wherein the reinforcement member is along an outer periphery of the mounted object from a directly upper portion of the mounted object to an outer side portion, as further taught by Barmichev, to ensure the engine is supported at a position “in relation to the wing 404, the fuselage 406, the lower strut 408, the lateral strut 410, and the jury strut 412 such that the propulsor 402 is in a region of a flow field (flow field region) with reduced velocity such as a reduced velocity flow field region 502.” 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2013/0020433 A1) in view of Barmichev et al. (US 9,868,540), as applied to claim 1, further in view of Tucker (US 2009/0200423 A1).

Regarding claim 2, Hoisington as modified by Barmichev teaches the aircraft according to claim 1, but is silent on wherein the main wing has a box beam that is a structure extending in a wing length direction that is a direction connecting the base end side and the tip side, and the pylon and the support rod are connected to the box beam.
However, in an analogous aircraft art, Tucker teaches wherein the main wing (Fig. 1, “wings”, 102) has a box beam (Fig. 1, “wing box”, 104) that is a structure extending in a wing length direction that is a direction connecting the base end side and the tip side (“The wing box 104 comprises a number of structural elements in the form of stringers 105 and spars 106, which run from the root to the tip of each wing box 104”, para. [0023]), and the pylon (“The wing box provides the central sections of the upper and lower aerofoil surfaces for the wing, in addition to attachment points for engine pylons”, para. [0002]) and the support rod (Fig. 1-3, “stringers” 105 & “spars” 106) are connected to the box beam (“The wing box provides the central sections of the upper and lower aerofoil surfaces for the wing, in addition to attachment points for engine pylons”, para. [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoisington as modified by Barmichev wherein the main wing has a box beam that is a structure extending in a wing length direction that is a direction connecting the base end side and the tip side, and the pylon and the support rod are connected to the box beam, as taught by Tucker, to provide shape, support, and structure to the wings/wing panels. A box beam structure for a wing is well-known and merely one of several straightforward possibilities which the skilled person would select (and apply in the wings disclosed by Hoisington), depending on the circumstances, without exercising inventive skill.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on Barmichev et al. (US 9,868,540) for the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647